Citation Nr: 1712321	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  06-23 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

 1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left wrist neurological disorder (other than left superficial radial sensory neuropathy) as a result of an aortogram provided at a VA medical facility in March 2005.

2.  Whether a reduction in the rating for the Veteran's service-connected left lower extremity mononeuropathy from 30 percent to 10 percent, effective May 17, 2013, was proper.

3.  Entitlement to an initial disability rating greater than 10 percent for left lower extremity mononeuropathy.

4.  Entitlement to an initial disability rating greater than 20 percent for left upper extremity superficial radial sensory neuropathy.
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), on an extraschedular basis under 38 C.F.R. § 4.16(b).

REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1981 to October 1988.  

The section 1151 issue comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The propriety of reduction issue comes before the Board on appeal from a January 2016 rating decision (final reduction) issued by the RO in Lincoln, Nebraska.

The issue of an initial disability rating greater than 10 percent for left lower extremity mononeuropathy comes before the Board on appeal from a March 2013 rating decision issued by the RO in Lincoln, Nebraska.

The issue of an initial disability rating greater than 20 percent for left upper extremity superficial radial sensory neuropathy comes before the Board on appeal from an April 2015 rating decision issued by the RO in Lincoln, Nebraska.

Finally, the TDIU issue comes before the Board on appeal from a July 2015 rating decision issued by the RO in Lincoln, Nebraska.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In July 2007, the Veteran and his sister testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  This hearing testimony is relevant to both the section 1151 and TDIU issues on appeal.  A transcript of that hearing is associated with the Veteran's VBMS folder.

For the section 1151 issue, this case has an extended procedural history.  In October 2008, the Board remanded the section 1151 issue for further development.  In April 2011, the Board denied the section 1151 issue.  The Veteran appealed the Board's April 2011 decision denying the section 1151 issue to the United States Court of Appeals for Veterans Claims (Court).  

In a May 2012 Order, the Court vacated and remanded the Board's decision for the section 1151 issue, for proceedings consistent with a Joint Motion for Remand (Joint Motion).  

In March 2012 and February 2015, upon return from the Court, the Board once again remanded the section 1151 issue for further development.  After completion of the requested development at the RO, the case has since returned to the Board for further appellate review.  Thus, the section 1151 issue has been pending for quite some time. 

Finally, the Board sees the veteran submitted additional VA treatment records, SSA records, and a private medical opinion, in February 2017, after recertification of his appeal.  Nonetheless, he waived his right to have the RO initially consider this additional evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2016).   


FINDINGS OF FACT

1.  In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (through his attorney) that the appeal was being withdrawn for the following issues: section 1151, propriety of reduction, increased rating for left lower extremity mononeuropathy, and increased rating for left upper extremity superficial radial sensory neuropathy.

2.  The Veteran does not meet the schedular criteria for TDIU during the course of the appeal, from March 29, 2005 to the present, as the result of the combination of his service-connected left lower extremity mononeuropathy, left upper extremity superficial radial sensory neuropathy, tinnitus, hearing loss, a facial scar, and eczema.  At its apex, the combined service-connected disability rating was only 50 percent.  

3.  Effective March 29, 2005, the combination of the Veteran's service-connected left lower extremity mononeuropathy, left upper extremity superficial radial sensory neuropathy, tinnitus, and hearing loss disabilities prevent him from securing or following a substantially gainful occupation consistent with his work and educational background.  

4.  In February 2017, the Veteran waived his right for the extraschedular TDIU claim to be adjudicated by the Director of Compensation Service in the first instance.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (through his attorney) have been met for the following issues: section 1151, propriety of reduction, increased rating for left lower extremity mononeuropathy, and increased rating for left upper extremity superficial radial sensory neuropathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Effective March 29, 2005, the criteria for entitlement to TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a) and (b), 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant TDIU claim on appeal.  However, the Veteran was provided adequate VCAA notice for this particular issue in a letter dated in June 2015.

In any event, regardless of whether the notice and assistance requirements have been met, such defect is not prejudicial to the Veteran, given the completely favorable disposition for the issue of entitlement to a TDIU.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 192-94 (1993); VAOPGCPREC 16-92.


II.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a February 2017 attorney brief, the Veteran (through his attorney) withdrew the appeal for the following issues:  section 1151, propriety of reduction, increased rating for left lower extremity mononeuropathy, and increased rating for left upper extremity superficial radial sensory neuropathy.  The withdrawal of the section 1151 and propriety of reduction issues was conditioned on the Board granting the Veteran an extraschedular TDIU under 38 C.F.R. § 4.16(b), effective back to March 29, 2005.  The Veteran's attorney in the February 2017 attorney brief specifically asked the Board to grant the TDIU back to March 2005, in exchange for the withdrawal of the section 1151 and propriety of reduction issues on appeal.  In the present decision, as discussed below, the Board has considered all the evidence of record, and has awarded the Veteran a TDIU, effective from March 29, 2005 as requested.  This is considered a full grant of the benefits sought on appeal.  

Hence, there remain no allegations of errors of fact or law for appellate consideration for the following issues:  section 1151, propriety of reduction, increased rating for left lower extremity mononeuropathy, and increased rating for left upper extremity superficial radial sensory neuropathy.  Accordingly, the Board does not have jurisdiction to review these four issues and they are dismissed.


III.  Extraschedular TDIU under § 4.16(b)

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The Court has also held that a clear explanation of a denial of a total rating based on individual unemployability requires analysis of the current degree of unemployability attributable to service-connected disability as compared to the degree of unemployability attributable to nonservice-connected conditions.  See Cathell v. Brown, 8 Vet. App. 539 (1995).

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)."). 
When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

From March 29, 2005 to the present, the Veteran has the following service-connected disabilities: left lower extremity mononeuropathy, rated as 10 percent, 30 percent, and then 10 percent disabling; left upper extremity superficial radial sensory neuropathy, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, a facial scar, and eczema, each rated as 0 percent disabling.  The combined service-connected disability rating was only 50 percent at its highest with consideration that several of his disabilities can be considered as one single disability due to their common etiology.  38 C.F.R. §§ 4.16(a), 4.25.  As noted, his left lower extremity mononeuropathy has also been assigned different ratings at different times during the course of the appeal - 10, 30, and 10 percent.  However, what is certain is that the Veteran has not met the schedular percentages for TDIU during the course of the appeal since March 29, 2005 - his combined rating has been either at 50 percent or 40 percent.  38 C.F.R. §§ 4.16(a), 4.25. 

With regard to an extraschedular rating, if a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), such as the case here, rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, despite the Veteran not meeting the percentage requirements for TDIU, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See again Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

After weighing the medical and lay evidence of record, the Board finds that the criteria for awarding a TDIU on an extraschedular basis are met, effective March 29, 2005.  See 38 C.F.R. § 4.16(b).  

In making this determination, the Board is aware that, generally, the Board does not assign an extraschedular evaluation in the first instance under § 4.16(b).  In this regard, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In such case, the Board's analysis is limited to merely granting or denying the referral for TDIU on an extraschedular basis under § 4.16(b).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Once a referral for an extraschedular TDIU rating under § 4.16(b) is made by the Board, the Director of Compensation Service then determines whether an extraschedular TDIU evaluation under § 4.16(b) is warranted.  At that juncture, generally, only then does the Board have jurisdiction to decide the TDIU claim on the merits when it returns from the Director.

The Court has further elaborated that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  It is noted that the Director's decision itself is not evidence, but, rather, a de facto AOJ decision, and the Board must conduct a de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

However, the present case is somewhat unique.  That is, here, the Veteran specifically requested that the Board grant an extraschedular TDIU under § 4.16(b), without the extra step of referral to the Director of Compensation Service.  See February 2017 attorney brief.  In fact, the Veteran specifically waived any right he had for the TDIU claim to be adjudicated by the Director of Compensation Service, as long as the Board awarded the extraschedular TDIU claim in the first instance, effective back to March 29, 2005.    

As a general matter, waiver is valid if it is knowing and voluntary.  Janssen v. Principi, 15 Vet. App. 370, 374 (2001) (in order to waive rights guaranteed to him by an act of Congress, in that case, the VCAA, he must first possess a right, he must have knowledge of that right, and he must intend, voluntarily and freely, to relinquish or surrender that right.  See United States v. Olano, 507 U.S. 725, 732-33, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993) (holding waiver is the " 'intentional relinquishment or abandonment of a known right' " (quoting Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938))); McCall v. U.S. Postal Service, 839 F.2d 664, 668 (Fed. Cir. 1988) (upholding employee's waiver of appeal of disciplinary action, Federal Circuit acknowledged that Merit Systems Protection Board had deemed such "right to appeal ... susceptible to waiver if the action was the informed, intentional abandonment of a known right, free of any coercion or duress"); Callicotte v. Carlucci, 698 F. Supp. 944, 946 (D.D.C.1988)(recognizing that whether "particular waiver is enforceable ... [depends on] whether it was made knowingly, voluntarily and freely").

Under VA law, to exercise authority with regard to questions or issues not previously addressed by an AOJ in the first instance, the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue.  Otherwise a remand to the AOJ for that issue is appropriate.  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006).  See also Bernard v. Brown, 4 Vet. App. 384, 392 (1993). 

Given the unique facts of the present case, the Board has determined that consideration of the Veteran's extraschedular TDIU claim in the first instance under § 4.16(b) is appropriate.  There are several reasons for this determination.  This case has been pending since 2005, so for approximately 12 years.  This case has also been before the Court on one occasion, and has been before the Board on six separate occasions.  Furthermore, the Veteran's February 2017 waiver of the referral of TDIU on an extraschedular basis to the Director of Compensation Service was clearly knowing and voluntary.  In addition, in the instant case, given the completely favorable disposition of the TDIU issue under § 4.16(b), effective back to March 29, 2005, there is no prejudice to the Veteran in the Board's consideration of this issue in the first instance.  Moreover, the critical regulation in this case, 38 C.F.R. § 4.16(b), merely states that rating boards "should" refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  The term "should" is permissive, not mandatory.  It suggests the Board can choose, especially if there is no prejudice to the Veteran.  Finally, the Board is also cognizant that, with regard to VA statues and regulations, the Supreme Court has mandated that "interpretive doubt is to be resolved in the veteran's favor."  Brown v. Gardner, 513 U.S. 115, 117-19, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994).

Having decided to consider the TDIU claim, the Board concludes the following evidence of record supports the award of an extraschedular TDIU under § 4.16(b), effective from March 29, 2005:

With regard to lay evidence, from March 29, 2005 onwards, the Veteran credibly contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected left lower extremity mononeuropathy and left upper extremity superficial radial sensory neuropathy.  He also has to wear hearing aids due to his service-connected hearing loss and tinnitus.  The Veteran is currently 55 years of age.  He served in the U.S. Navy from 1981 to 1988 as an electrician.  Post-service, he worked full-time as an electrician from 1995 to 2005.  He stopped working full time in 2005, although he also had difficulty working from 2003 to 2005 due to nonservice-connected peripheral vascular disease as well.  He has a high school education.  He asserts his service-connected left upper extremity and lower extremity neuropathic disabilities cause pain, stiffness, decreased mobility, difficulty lifting, difficulty walking, decreased strength and lack of stamina, fatigue, sensory deficits, and weakness.  These disabilities resulted in VA compensation under section 1151, after March 2005 VA aortogram surgery.  His trade as an electrician requires a lot of standing and walking, which is difficult to accomplish with the presence of these disabilities.  See March 2014 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); July 2015 VA Form 21-0820 (Report of General Information); January 2017 Veteran statement.  

With regard to lay evidence, in a January 2017 Veteran statement and February 2017 attorney letter, the Veteran stated that due to leg and arm pain he stays in his  apartment.  The simple act of walking up the steps of his apartment building hurts very much.  Thus, he relates that he only goes to his mailbox twice a week.  Methadone and gabapentin prescribed for his service-connected disabilities cause sleepiness.  He cannot concentrate.  It is difficult to cook or wash dishes.  His sister often drives him places.  He feels pain when he sits in his car too long.  He asserts he is precluded from working in any type of environment, physical or sedentary, as a result of his service-connected left leg and left arm neurological disabilities.  He left full-time employment in 2003 because of left leg pain caused by his nonservice-connected peripheral vascular disease.  After the March 2005 VA surgery, he was expected to return to work after the surgery.  He was beginning to take classes for his trucking license.  Regardless, the consequences of the March 2005 VA surgery resulted in permanent and severe disabilities, which have rendered him totally disabled since that time.  The Veteran says he cannot do simple tasks around the home; hence, it follows that he also cannot perform in any gainful work environment.  In addition, the Veteran's pain medications (Methadone and gabapentin) for his service-connected disabilities affect him to the point that it is infeasible for him to work at a sedentary low-demanding desk job.  In addition, his education and vocational history have not prepared him for a work setting in an office.  

With regard to lay evidence, at the July 2007 Travel Board hearing, the Veteran and his sister testified that after his March 29, 2005 VA aortogram surgery, his left leg starting hurting worse than his right leg.  A week after his surgery, he went to the emergency room because he could not walk.  As such, he was no longer able to start Southeast Community College to go into trucking school.  He was not able to finish trucker school.  He is not allowed to take on any potential jobs or vocational rehabilitation because of the effect of Methadone, the primary pain reliever for his service-connected pain.  He added that nobody can really hire him because, as a trained electrician by trade, he would have to use a ladder, but no company's insurance is going to allow him to use a ladder while taking Methadone for pain.  In addition, he cannot stand for a long period of time without pain and discomfort.  

With regard to lay evidence, the above lay statements and testimony are credible in attesting to the current severity of the combination of his service-connected left lower extremity mononeuropathy and left upper extremity superficial radial sensory neuropathy disabilities and their severe impact on his ability to function in a work setting.  

With regard to medical evidence in support of the TDIU claim, a March 2005 VA thromboembolectomy surgery noted that afterwards, the Veteran had to go to the emergency room because of left thigh pain and inability to ambulate properly as a result of the VA aortogram.

A July 2005 letter from Nebraska Workforce Development indicated the Veteran was unable to start truck-driving training at community college in March 2005 due to his poor health.

At a September 2005 VA examination, it was assessed that the Veteran's neurological disabilities cause significant effects on his occupational functioning.  He can only wear slippers with sheepskin-type of lining.  He cannot climb, walk or stand for very long and even sitting increases difficulties.  This is due primarily to pain in the left groin where he had his surgery.  He also complains of dysesthesias involving the thumb, index, and midfinger.  He was noted to walk slowly with a slight limp.  The diagnosis was neuropathy in the left lower extremity, secondary as a complication of the March 2005 VA embolectomy surgery.  This has resulted in severe hyperesthesia and dysesthesia of the sole of the left foot too.  As a result, the Veteran cannot wear proper footwear and has trouble standing, sitting, and walking.  For his left upper extremity, he has motor control issues using the left arm and hand.  He wears hearing aids too due to his hearing loss.   

An October 2006 VA physical therapy consult note stated the Veteran was not working secondary to left lower extremity nerve damage.  He had been employed as an electrician in the past.

A July 2008 SSA Disability Transmittal found the Veteran was deemed unemployable in July 2008 due to a primary diagnosis of chronic neuropathic pain disorder (left leg and left arm / hand) and due to a secondary diagnosis of perivascular disease (peripheral vascular disease).  SSA determined that Veteran is not capable of performing any other work, when considering his age, education, and work experience.  A September 2008 Medical report for SSA from Dr. D.F. recorded the Veteran has a TENS unit, Lidoderm patches, amitriptyline, methadone, and Percocet.  He has chronic neuropathic pain in the left lower extremity apparently secondary to the VA thrombolectomy/lymphocelectomy and femoral artery repair surgery per the Veteran's history.  SSA earnings records dated in September 2016 confirmed that the Veteran has not earned any income from 2004 onwards.  

In determining that the Veteran was disabled, the SSA considered his functional capacity, education, age, and work experience.  While the decision by SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In this case, the SSA's disability determination provides evidence in support of the Veteran's TDIU claim.  The Board emphasizes that the SSA determined that the Veteran's service-connected neurological disabilities were the primary diagnosis, whereas the nonservice-connected peripheral vascular disease was only a secondary diagnosis.  

A July 2009 VA neurological examination observed reduced strength in the left hand with sensory defects and pain.  

A March 2010 VA neurological examination found that the Veteran's chronic pain interferes with his ability to do light housework.  There is no change in pain and discomfort since the March 2005 VA surgical procedure.  His left hand is weak, numb, with sensory deficit.  He is not able to lift.  He also has abnormal gait and moderate sensory deficits in the left lower extremity, with decreased sensation and hypersensitivity.  He is still able to dress and toilet.  

A May 2013 VA neurological examination documented pain and hypersensitivity in the Veteran's left upper and lower extremities since his VA surgery in March 2005.  He has stiffness, weakened grip, and pain.  There was moderate constant pain which may be excruciating at times in the left upper and lower extremities, with paresthesias and dysesthesias.  He also exhibited abnormal gait and muscle weakness.  

A June 2013 VA ER discharge note considered that when the Veteran takes Methadone and Gabapentin for his service-connected pain, he should not be "driving or operating dangerous machinery...Methadone causes drowsiness."  

A July 2015 VA examination remarked that medications for the Veteran's service-connected disabilities - Methadone and Gabapentin, affect his ability to drive.  He has difficulty with prolonged walking and standing due his service-connected left lower extremity disability.  He also has moderate impairment in the left arm.  

But most significantly, in a January 2017 private medical opinion from Dr. P.C., MD., after a review of the entire claims file, this private physician opined that the 
Veteran is incapable of any employment, even in a sedentary setting since March 2005.  Due to the Veteran's daily exacerbations of severe pain provoked by prolonged standing, ambulation, and sitting still, and the need for constant opioid pain medications, it is clear his service-connected left lower extremity and left upper extremity disabilities prevent him from even sedentary employment.  This report was based on review of the medical and lay evidence of record, as well as a review of medical literature.  The private physician fully supported the assignment of an extraschedular TDIU under § 4.16(b) from March 29, 2005 onwards.  The Veteran's employment trajectory was forever altered by VA's inappropriate use of the Angio-Seal device in his March 2005 VA surgery, causing his current service-connected left upper and lower extremity disabilities.  He now has persistent neurological symptoms which prevent even sedentary employment.  He is life dependent upon narcotic pain medications.  

The Board is aware that when addressing a veteran's educational and vocational history, the Board must analyze these factors, rather than simply restate history, of how they affect this veteran's ability to obtain substantially gainful employment.  Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  In this regard, the Veteran has only trained and worked as an electrician throughout his life.  He has not had any professional training in a sedentary or office setting.  

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU.

In contrast, with regard to the unfavorable evidence, the Board acknowledges that VA neurological examinations dated in May 2013, October 2013, and July 2015 at times showed neurological symptoms that were less severe than otherwise shown in the record.  There was also a discussion of the severity of left ulnar cubital tunnel syndrome which is nonservice-connected.  In addition, a January 2016 VA addendum opinion concluded the Veteran was improving over time (however, the January 2017 private medical opinion from Dr. P.C., MD., described this opinion as "ludicrous."  In a January 2016 rating decision, the RO also reduced the rating for the Veteran's service-connected left lower extremity disability from 30 to 10 percent.

In any event, with regard to nonservice-connected peripheral vascular disease and left upper extremity cubital tunnel syndrome, the interplay between these nonservice-connected disabilities and the Veteran's service-connected disabilities is somewhat complex. The Court has held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 38 C.F.R. § 3.102). 

Even without consideration of the effects of his age and nonservice-connected disorders, the evidence of record clearly shows the Veteran's service-connected neurological disabilities and hearing loss, standing alone, prevent him from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board is also mindful that a Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU, effective from March 29, 2005.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the appeal is granted.  

In making this determination, the TDIU award is based on the combined effects of the Veteran's service-connected left upper extremity, left lower extremity, hearing loss, and tinnitus disabilities, as opposed to any single disability alone.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  A TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. 290-91.    


ORDER

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left wrist neurological disorder (other than left superficial radial sensory neuropathy) as a result of an aortogram provided at a VA medical facility in March 2005, is dismissed.

The issue of whether a reduction in the rating for the Veteran's service-connected left lower extremity mononeuropathy from 30 percent to 10 percent, effective May 17, 2013, was proper, is dismissed.  

The issue of entitlement to an initial disability rating greater than 10 percent for left lower extremity mononeuropathy, is dismissed. 

The issue of entitlement to an initial disability rating greater than 20 percent for left upper extremity superficial radial sensory neuropathy, is dismissed.

Entitlement to a TDIU is granted, effective from March 29, 2005.     


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


